MFS® BLENDED RESEARCH®CORE EQUITY PORTFOLIO MFS® HIGH YIELD PORTFOLIO MFS® BLENDED RESEARCH®GROWTH PORTFOLIO MFS® INTERNATIONAL GROWTH PORTFOLIO MFS® BLENDED RESEARCH®VALUE PORTFOLIO MFS® INTERNATIONAL VALUE PORTFOLIO MFS® BOND PORTFOLIO MFS® MASSACHUSETTS INVESTORS GROWTH STOCK PORTFOLIO MFS® CORE EQUITY PORTFOLIO MFS® MID CAP GROWTH PORTFOLIO MFS® EMERGING MARKETS EQUITY PORTFOLIO MFS® NEW DISCOVERY PORTFOLIO MFS® GLOBAL GOVERNMENTS PORTFOLIO MFS® RESEARCH INTERNATIONAL PORTFOLIO MFS® GLOBAL GROWTH PORTFOLIO MFS® STRATEGIC INCOME PORTFOLIO MFS® GLOBAL RESEARCH PORTFOLIO MFS® TECHNOLOGY PORTFOLIO MFS® GLOBAL TACTICAL ALLOCATION PORTFOLIO MFS® TOTAL RETURN PORTFOLIO MFS® GOVERNMENT SECURITIES PORTFOLIO MFS® UTILITIES PORTFOLIO MFS® GROWTH PORTFOLIO MFS® VALUE PORTFOLIO The Board of Trustees has approved submitting the following matters to shareholders of each fund for approval at a special meeting of shareholders expected to be held in December 2011: 1. To elect a new board of trustees of MFS Variable Insurance Trust II, of which each fund is a series. 2. To approve a new investment advisory agreement for each fund with MFS to standardize and modernize the agreements among the funds. For MFS Total Return Portfolio, MFS Blended Research Core Equity Portfolio, MFS Global Governments Portfolio, MFS Government Securities Portfolio, and MFS High Yield Portfolio, the current investment advisory agreement provides that MFS will bear the fund's operating expenses, excluding interest, taxes, brokerage commissions, and extraordinary expenses, which exceed 1.25% of the average net assets of such fund incurred during any fiscal year. The proposed agreement would not contain such a limitation in the agreement. 3. To restate certain fundamental investment policies for each fund. Proxy materials containing more information about these proposals are expected to be mailed to shareholders of each fund on or about October 17, 2011.
